Title: To Benjamin Franklin from Williams, Moore & Co., [before 18 December 1782]
From: Williams, Moore & Co.
To: Franklin, Benjamin


Honnorable Monsieur[before December 18, 1782]
Nous avons l’honneur de vous remettre cy inclus Les papiers de la mirauté pour la Condamnation de la chambre faite, par le Corsaire ameriquain Le Buccanéer, nous vous suplions aprés l’examen de nous honnorer du renvoy de la piece qui constate La validité de ladite prise.
Nous Sommes avec un profond Respect honnorable Monsieur Vos tres humbles & trés obts Serviteurs.
Williams Moore & Co.
 
Notation: Wm. Moore
